Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Robert Carter, )
(CCN: 18-3900), (CCN: 18-3908), ) Date: February 25, 2008

(CCN: 18-3879), (CCN: 18-3872),  )
(CCN: 18-3873), )
)
Petitioner, )
)

“Ver ) Docket No. C-07-759

) Decision No. CR1739
Centers for Medicare & Medicaid )
Services. )
oo )

DECISION

The Medicare billing privileges of the following rural health clinics owned by Petitioner,
Robert Carter, are revoked and any related supplier agreements are terminated effective
August 23, 2007: Corbin Family Practice Group (CCN: 18-3900); Crab Orchard Family
Practice Clinic (CCN: 18-3908); Knox County Family Practice Clinic (CCN: 18-3879);
Manchester Family Practice Clinic (CCN: 18-3872); and Williamsburg Family Practice
Clinic (CCN: 18-3873).

I. Background
Riverbend Government Benefits Administrator (Riverbend), a fiscal intermediary acting

on behalf of the Centers for Medicare & Medicaid Services (CMS), notified Petitioner !
by letters dated July 25, 2007, that the Medicare billing privileges of the above-named

' Although the letters to Petitioner refer twice to a “Robert Clark” rather than
“Robert Carter,” it is clear from the context of the letters, and it is not disputed, that the
letters were intended to refer to and were intended for Petitioner. CMS exhibit (CMS
Ex.) 1.
2

clinics were revoked effective August 23, 2007.2 CMS Ex. 1. Riverbend informed
Petitioner that revocation was based upon information it received that Petitioner was
convicted of felony offenses in the Commonwealth of Kentucky that involved the
conversion of Habitat for Humanity funds totaling $30,000 to his own use, and that he
had been sentenced to confinement for 15 years.

Petitioner requested a hearing on September 18, 2007. On November 8, 2007, I convened
a prehearing conference, the substance of which is memorialized in my Order dated
November 9, 2007. During the conference the parties waived an in-person hearing and
agreed that the case could be decided based on the submission of written briefs
accompanied by documentary evidence.

CMS filed a brief (CMS Br.), accompanied by five exhibits (CMS Exs. 1-5). Petitioner
filed a response (P. Br.), but did not submit any documentary evidence with the response.
CMS filed a reply (CMS Reply). By letter dated January 30, 2008, Petitioner filed an
Order from the Kentucky Court of Appeals based on his motion for a belated appeal. I
am marking this document as P. Ex. | and admitting it. No objection has been made to
the admission as evidence or my consideration of CMS Exs. 1-5 and they are admitted.

II. Discussion

A. Applicable Law
Section 1866(j)(1)(A) of the Act directs the Secretary to establish regulations for the
enrollment of providers of services and suppliers under Medicare. Section 1866(j)(2)

extends to suppliers the right to hearing and judicial review of a denial or refusal to renew
the supplier’s enrollment in Medicare.

> Riverbend also advised in its letter that revocation of the billing privileges for the
various rural health clinics also terminated their Medicare provider agreements.
However, rural health clinics are suppliers not providers. Social Security Act (Act),
section 1861(u); 42 C.F.R. §§ 400.202, 498.2; CMS Pub. 100-08, Chapter 10, section
12.1.13. CMS guidance to its contractors explains that rural health clinics are certified
suppliers that have supplier agreements with CMS similar to agreements executed by
providers. Chapter 10, section 12.1.13; see also, Act, section 1861(aa)(2). Petitioner’s
supplier agreements as rural health clinics are at CMS Ex. 4.
3

The Secretary’s regulations provide that CMS may revoke the Medicare billing privileges
of a provider or supplier who has, within the past 10 years preceding enrollment or
revalidation of enrollment, been convicted of a felony offense that CMS has determined
to be detrimental to the best interests of the Medicare program and its beneficiaries,
including financial crimes. 42 C.F.R. § 424.535(a) and (a)(3). The regulation specifies
that conviction includes guilty pleas and adjudicated pretrial diversions, and does not
require that a conviction be “final.” 42 C.F.R. § 424.535(a)(3)(B).

B. Issue

The only issue in this case is whether CMS had a basis upon which to revoke the
Medicare billing privileges of the clinics owned by Petitioner, and to terminate their
supplier agreements.

C. Findings of Fact

1. After a jury trial in the 34” Judicial Circuit, Whitley Circuit Court, Division I,
Commonwealth of Kentucky, Petitioner was found guilty of 15 counts of theft by
failing to make required dispositions of property (converting $30,000 in funds
from Habitat for Humanity to his own use), and he was found guilty, pursuant to
his plea, of one count of persistent felony offender. CMS Ex. 2; Petitioner’s
Hearing Request, Appeal Brief (P. H.R.) at 1.

2. Petitioner received a 15-year sentence, with a five-year enhancement for his
guilty plea to the persistent felony offender count, his sentence on all counts to be
served consecutively. CMS Ex. 2; P. H.R. at 1-2.

3. Petitioner did not timely appeal his conviction. P. H.R. at 2; CMS Ex. 3.

4. Petitioner filed a motion for belated appeal of his criminal conviction in the
Kentucky Court of Appeals. The Court of Appeals remanded the case to the
Whitley Circuit Court for an evidentiary hearing to determine whether Petitioner
waived his right to appeal. P. H.R. at 2; CMS Ex. 3; P. Ex. 1.

5. By letters dated July 25, 2007, Riverbend, on behalf of CMS, notified Petitioner
that the Medicare billing privileges for five rural health clinics he owned were
revoked based on his felony convictions and their supplier agreements terminated
effective August 23, 2007. CMS Ex. 1.

6. Petitioner timely requested a hearing.
D. Conclusions of Law

1. CMS may revoke the billing privileges of a Medicare provider or supplier if the
provider, supplier, or owner of the provider or supplier is convicted of a federal or
state felony offense that CMS determines to be detrimental to the best interests of
the program and its beneficiaries (including financial crimes), but not if the
conviction was more than 10 years preceding enrollment or revalidation of
enrollment. 42 C.F.R. § 424.535(a)(3).

2. CMS may revoke the billing privileges of a Medicare provider or supplier if the
owner of the provider or supplier is convicted of a felony offense that CMS
determines to be detrimental to the best interests of the Medicare program and its
beneficiaries, while the provider or supplier is currently enrolled in the Medicare
program.

3. Petitioner’s crime, converting $30,000 in funds from Habitat for Humanity for
his own use, constitutes a financial crime.

4. CMS was authorized to revoke the billing privileges of clinics owned by
Petitioner, upon determining that the felony financial offense for which he was
convicted was detrimental to the best interests of the Medicare program and its
beneficiaries.

5. Petitioner’s Medicare billing privileges for five rural health care clinics were
properly revoked and their supplier agreements terminated.

E. Analysis

CMS revoked Petitioner’s rural health clinics’ billing privileges because Petitioner, the
owner of the clinics, was convicted of felonies involving financial crimes. CMS’s
regulations authorize CMS to revoke a provider or supplier’s billing privileges if the
owner of the provider or supplier has been convicted of a felony involving a financial
crime. Thus, CMS was authorized to revoke Petitioner’s clinics’ Medicare billing
privileges and to terminate their supplier agreements.

Petitioner argues that his Medicare billing privileges should not have been revoked
because his conviction has not become final; because it was not clear from the notice
letters to Petitioner for each clinic the reason CMS was revoking his clinics’ billing
privileges; and he urges me to stay the revocation pending the transfer of the clinics to
new owners. Petitioner’s arguments are unavailing.
5

1. Petitioner’s conviction is a sufficient basis for the revocation of his
clinics’ billing privileges and supplier agreements.

CMS correctly notes that Petitioner does not have an appeal of his conviction pending at
this time because he did not timely appeal his conviction. Instead, Petitioner admits he
failed to file a timely appeal, he moved for leave to file an appeal out of time, and the
Kentucky Court of Appeals has remanded his case to the trial court for hearing, before
deciding whether an appeal should proceed. CMS Ex. 3; P. H.R. at 2; P. Ex. 1. When
CMS notified Petitioner of the revocation of his billing privileges, it was after expiration
of the 30 days Kentucky allows for appeals of convictions and Petitioner’s conviction was
effectively final. Kentucky Rules of Criminal Procedure, Rule 12.04. Although the
Kentucky Court of Appeals may ultimately find that Petitioner’s appeal should be
accepted out of time it has not done so and Petitioner does not currently have an appeal
pending, only the motion. Thus, I find Petitioner’s conviction is, in fact and law, final.

Moreover, | note that the regulation applicable does not specify that a conviction be
“final” to be a basis for revocation of billing privileges. Section 424.535(a)(3)(B) of 42
C.F.R. only refers to crimes of which one has been “convicted, including guilty pleas and
adjudicated pretrial diversions.” Also, “conviction” has been defined for purposes of
exclusion from the Medicare program to include instances where a judgment of
conviction has been entered against an individual or entity by a federal, state, or local
court, regardless of whether an appeal is pending. Act, section 1128(i)(1). Petitioner has
pointed to no authority that requires that appeals from criminal convictions be complete
before the conviction may be a basis to exclude one from participating in Medicare or to
withdraw their billing privileges. The purpose of exclusion and the revocation of billing
privileges is the protection of the Medicare program, including both the public fisc and
the beneficiaries, and protection should not be denied due to the pendency of an appeal.

2. Petitioner received adequate notice.

Petitioner argues in his hearing request that the CMS notice letters do not state which of
the 10 reasons for revocation set forth at CMS Pub., 100-08, Chapter 10, section 13.2,
CMS is relying on to revoke the billing privileges of his clinics. Although the contractor
refers to the CMS administrative policy document in the notice letters, the permissible
grounds for revocation are set forth at 42 C.F.R. § 424.535(a).* Petitioner is correct that

> Petitioner also argues that CMS Pub. 100-08, Chapter 10, section 13.2 was not
effective until July 2, 2007, and that it is being applied retroactively. Petitioner argues
that retroactive application of a regulation is impermissible. P. H.R. at 7-8. CMS Pub.
100-08 is not a regulation, it is not binding as law as a properly promulgated regulation
6

the contractor does not specifically cite which of the 10 grounds for revocation listed in
the regulation or the CMS policy the contractor relies upon for revocation. However, the
contractor does describe in detail the conduct that is the basis for the revocation.

Despite the contractor’s oversight in drafting, the notices are sufficiently specific for
Petitioner to recognize that Reason 6 from the CMS Pub., 100-08, Chapter 10, section
13.2 and 42 C.F.R. § 424.535(a)(3), is applicable. Reason 6 authorizes revocation based
on an owner’s felony offense which CMS determines to be detrimental to the best
interests of the program and its beneficiaries where the felony is within the 10 years
preceding enrollment or revalidation of enrollment. Petitioner argues that Reason 6
should not be applied in his case because his 2007 conviction was not within the 10 years
preceding enrollment given that his newest clinic was incorporated in October 2002. P.
H.R. at 5. I disagree. Petitioner misreads the regulation and urges a nonsensical
construction. The regulation prevents CMS or its authorized contractor from denying
enrollment or revoking billing privileges based upon a conviction that occurred more than
10 years prior to enrollment or revalidation of enrollment. 71 Fed. Reg. 20,754, 20,766
(Apr. 21, 2006). The regulation does not prevent CMS or its contractor from revoking
privileges for convictions that occur while one is enrolled as a provider or supplier in
Medicare. The notices to Petitioner are clear that the revocations were due to Petitioner’s
felony conviction which occurred while Petitioner was enrolled in Medicare. The
provision of the regulation which establishes the 10-year limitation is not applicable in
Petitioner’s case. Even though the contractor does not cite the specific policy manual or
regulatory provision applicable in this case, the basis for the revocation is clear.
Furthermore, Petitioner was certainly on notice to request a hearing.

3. Reversal of revocation based upon transfer of ownership is no
longer available.

Pursuant to 42 C.F.R. § 424.535(d), revocation of the billing privileges of a provider or
supplier may be reversed when the basis for revocation was the adverse activity of an
owner or other individual specified in the regulation, and the provider or supplier
terminates its relationship with that individual and gives notice that it has terminated its
usiness relationship with that individual, and it does so within 30 days of the revocation
notification.

would be, rather it is policy guidance to the Medicare contractors who administer the
program on behalf of CMS and participants. The controlling law is the Act and the
Secretary’s regulations at 42 C.F.R. Part 424, specifically 42 C.F.R. § 424.535(a)(3) in
this case. There is no problem with retroactive application of the regulation in this case,
as it was effective June 20, 2006. 71 Fed. Reg. 20,754 (Apr. 21, 2006).
7

In this case, there is no question that Petitioner received the revocation notices dated July
25, 2007. According to his September 18, 2007 request for hearing, he was in the process
of transferring ownership. P. H.R. at 9-10. In his reply to the CMS brief that he filed on
January 8, 2008, Petitioner admits that he was still trying to transfer ownership.
Petitioner acknowledged in his brief that the transfer had not occurred within 30 days of
the notice of revocation, but he nevertheless argues that he should be given more time to
effect the transfer. P. Br. at 3. The regulation grants CMS the discretion to reverse a
revocation, but only if it receives notice that the relationship between the provider or
supplier and the tainted individual is terminated within 30 days of the notice of the
revocation. The regulation grants CMS no discretion to extend the period as Petitioner
suggests. Accordingly, I conclude that reversal of the revocation based upon Petitioner
transferring his ownership in the clinics is no longer available in this case.

Ill. Conclusion

There is a basis for the revocation of the billing privileges of the five clinics referred to
herein that were owned by Petitioner.

/s/
Keith W. Sickendick
Administrative Law Judge

